Citation Nr: 0105965	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to accrued benefits based on a pending claim 
for service connection for lung cancer, including due to 
tobacco use, and/or nicotine dependence incurred, in service.  

2.  Entitlement to service connection for the cause of the 
veteran's death, including due to tobacco use, and/or 
nicotine dependence incurred, in service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  He died in February 1998 and the appellant is 
his surviving spouse.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Detroit, Michigan, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The veteran died on February [redacted], 1998.  The death certificate 
indicates that the immediate cause of death was metastatic 
lung cancer.  No other significant condition contributing to 
the cause of death was reported on the death certificate.  No 
autopsy was performed.  During his lifetime, the veteran was 
service-connected and in receipt of a 10 percent rating for 
gunshot wound of the left leg. 

During his lifetime, in January 1998, the veteran submitted a 
written statement to the VA requesting service connection for 
lung cancer, claimed including as due to tobacco use, and 
nicotine dependence incurred, in service.  The claim was 
pending at the time of the veteran's death one month later.  
In March 1998, the appellant referenced this pending claim 
with VA, and requested accrued benefits based thereon.  No 
rating decision has adjudicated the matter to date.

The appellant contends, essentially, that the veteran's lung 
cancer, which caused his death, was directly related to his 
cigarette smoking for 43 years since becoming nicotine 
dependent while in service.  

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C.A. § 1103 (West 1991 & Supp. 2000)).  However, this 
new section applies only to claims filed after June 9, 1998.  
As the appellant in the present case filed her claim in March 
1998, the statutory change will not affect the disposition of 
this appeal.

After a review of the record, the Board believes that 
additional development of the evidence must be accomplished 
prior to further consideration of the appellant's claim.  
Although the claims folder contains records from Providence 
Hospital dated in 1996 and 1997, the file contains no 
terminal medical report, which describes the circumstances of 
the veteran's death, including the clinical findings leading 
to the cause of death listed on the veteran's death 
certificate.  The Board finds that such information would be 
helpful in reaching an equitable disposition of this appeal.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

For the reasons set forth above, this case is hereby REMANDED 
for the following actions:

1.  The RO should ask the appellant to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who treated the veteran for lung cancer 
since service discharge to the time of 
his death.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If after making reasonable efforts, the 
RO is unable to obtain all of the 
relevant records so sought, the RO must 
provide the appellant with written 
notification that it was unable to obtain 
records with respect to the claim.  Such 
notification must be in compliance with 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A)  A copy of the notice 
must be associated with the claims file. 

2.  After securing written authorization, 
the RO should obtain a copy of all 
records of treatment of the veteran at 
Providence Hospital since service, not 
already of record, including the reports 
of terminal hospitalization treatment, 
ending on February [redacted], 1998.  All records 
obtained should be associated with the 
claims folder.  

3.  The RO should also request that the 
appellant provide a detailed statement 
describing the veteran's smoking history.  
The appellant specifically should 
indicate, to the best of her knowledge, 
when the veteran began smoking, the 
average number of packs of cigarettes he 
smoked per day, and verify when he quit 
smoking.  

4.  Following receipt of the above-
requested records, but in any event, the 
RO should arrange for a board certified 
oncologist, if available, to review the 
veteran's claims file.  The oncologist 
should be requested to provide an 
opinion, with complete rationale, as to 
the etiology of the veteran's lung 
cancer, including whether it is at least 
as likely as not that it was due to 
tobacco use, and/or nicotine dependence 
incurred, in service.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the required clinical opinion to 
ensure that it is responsive to, and in 
complete compliance with, the directives 
of this remand, and if it is not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

7. Thereafter, the RO should, in light of 
the additional evidence, adjudicate the 
appellant's claim for accrued benefits, 
and readjudicate the claim for service 
connection for the cause of the veteran's 
death, to include whether due to the 
veteran's use of tobacco during service, 
and/or whether nicotine dependence was 
incurred, in service.

If any benefit sought remains denied, for which a notice of 
disagreement has been received, the appellant and her 
representative should be provided a supplemental statement of 
the case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the appellant is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the appellant until 
contacted by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


